DETAILED ACTION – Advisory Action
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting/Duplicate Claim
	The amendment filed Feb. 23, 2022 and entered by the Examiner is sufficient for the Examiner to remove the warning that claim 32 would be a duplicate of claim 12.
Claim Rejections - 35 USC § 112
	The amendment filed Feb. 23, 2022 and entered by the Examiner is sufficient for the Examiner to remove the rejection of claims 1-10, 12-30, 32-36, and 38-42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	The Examiner maintains the rejections in the final office action dated Jan. 7, 2022.  For convenience, the Examiner is providing the header of the maintained rejections under 35 U.S.C. 103.
Claims 1-3, 7, 9-10, 12-13, 15, 18-21, 23-25, 29, 32-33, and 35-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pioro et al. (“Advanced Melting Technologies”, Ceramic Engineering and Science Proceedings · November 2013, 422 pages –hereinafter Pioro) in view of Faulkinbury et al. (US 2018/0105446 – Faulkinbury) and Arbeit et al. (US 2,686,820 – hereinafter Arbeit).
Claims 4-6 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pioro et al. (“Advanced Melting Technologies”, Ceramic Engineering and Science Proceedings · November 2013, 422 pages –hereinafter Pioro) in view of Faulkinbury et al. (US 2018/0105446 – Faulkinbury) and Arbeit et al. (US 2,686,820 – hereinafter Arbeit) as applied to claims 1 and 23 above, and further in view of Blau et al. (US 2,119,949 – hereinafter Blau).
Claims 16 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pioro et al. (“Advanced Melting Technologies”, Ceramic Engineering and Science Proceedings · November 2013, 422 pages –hereinafter Pioro) in view of Faulkinbury et al. (US 2018/0105446 – Faulkinbury) and Arbeit et al. (US 2,686,820 – hereinafter Arbeit) as applied to claims 1 and 23 above, and further in view of Muniz et al. (US 5,613,994 – hereinafter Muniz).
Allowable Subject Matter
Due to resolution of 35 U.S.C. 112(b) issues with the claims, claims 8, 14, 17, 22, 30, and 42 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
as stated in the final office action dated Jan. 7, 2022, the arguments against the rejection of claims 8, 14, 17, 22, and 30 in the Remarks filed Nov. 24, 2021 are persuasive, and claim 42 depends from claim 14.
Response to Arguments
Applicant's arguments filed Feb. 23, 2022 against the prior art rejection in the final office action dated Feb. 23, 2022 have been fully considered but they are not persuasive. 
Applicant traverses the rejection of claims 1-3, 7, 9-10, 12-13, 15, 18-21, 23-25, 29, 32-33, and 35-41 over the prior art of Pioro in view of Faulkinbury and Arbeit.  Applicant argues the prior art combination of references by referencing sections of the MPEP (see pgs. 15-16 and foot notes) and then states the Applicant disagrees with the obviousness statement by the Examiner.  The Examiner stated with the teachings of Pioro including a double chamber SCM sharing an exhaust port (SCM(B)), the SCM chamber can be divided into several chambers (SCM(C)), a series of baffles in a staggered configuration (SCM(C)) and baffles disconnected from the crown (SCM(B) and SCM(C)), it would be obvious to a person having ordinary skill in the art, the SCM chamber can be divided into several chambers that share a single exhaust port, including at least three chambers with a first baffle and a second baffle disconnected from the crown and in a staggered configuration.  The addition of a second partition in a double chamber is merely a duplication of parts that extends from the teachings of Pioro of dividing an SCM into several chambers.  Applicant then begins to state after disagreeing, that Pioro is silent as to how the water cooled partition 7 of Fig. 3.6(B) is attached to the SCM then states Even assuming the water cooled partition is attached to at least one side wall, Pioro does not disclose or suggest duplicating the SCM of Fig. 3.6(B) to create the SCM of Fig. 3.6(C).  Following this argument, Applicant states, In fact, Fig. 3.6(C) teaches away from the suggestion to add multiple water cooled partitions to the double SCM of Fig. 3.6(B) and states Fig. 3.6(C) discloses partitions attached to the crown of the SCM, Fig. 3.6(C) discloses multiple exhaust ports created by the partitions, and Fig. 3.6(C) does not 
These arguments are not persuasive.  It should be noted, multiple water cooled partitions are not required in the claims, the Examiner has equated the partitions of Pioro to baffles.  While Pioro is silent as to how the water cooled partition 7 of 3.6B is attached to the SCM, the Examiner has applied the Arbeit reference to provide for teachings of a partition wall to wall. The Examiner has provided discussion of Pioro and Arbeit to illustrate a baffle attached to at least one side wall to affect flow above and below partitions/baffles.  This is a piecemeal analysis.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Pioro (Fig. 3.6 – Legend) states the melting chamber may be water cooled and states (pg. 58) the submerged combustion melt tank is made from water-cooled walls and this does not prohibit or teach against multiple baffles/partitions as asserted by Applicant.  Further, the Examiner is applying the knowledge of a person having ordinary skill in the art to the teachings of Pioro.  Pioro (pg. 52) clearly states “an SCM melting chamber can be divided into several chambers (See Figure 3.6)).  The Examiner has interpreted Figure 3.6 as preferred embodiments, but still maintains, it would be obvious to a person having ordinary skill in the art, since Pioro clearly states “an SCM melting chamber can be divided into several chambers” and discloses partitions, and a staggered configuration with the partitions, it would be obvious to a person having ordinary skill in the art, the SCM chamber can be divided into several chambers that share a single exhaust port, including at least three chambers with a first baffle and a second baffle disconnected from the crown and in a staggered configuration.

Applicant further argues Arbeit as teaching use of baffles in a fining chamber.  Applicant appears to be arguing Arbeit is nonanalagous art.  
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Arbeit is in the field of Applicant’s endeavor and reasonably pertinent to the particular problem with which applicant was concerned, specifically creating an undulating flow path of molten glass.  Applicant further argues Pioro does not disclose, teach, or suggest baffles coupled to side walls that are uncoupled from the crown.  Pioro (Figs. 3.6(B) and 3.6(C)) discloses partitions that form chambers that are not connected to the crown and discloses the flow arrows for SCM(B) and SCM(C) illustrate flow of material above and below partitions, and (pg. 86) discloses melt flow underneath the partition.  It would be obvious to a person having ordinary skill in the art, the partitions taught by Pioro not connected to the crown or positioned on the floor, must be positioned in the SCM to affect flow.  The Arbeit reference is to provide teachings on positioning baffles/partitions not connected to a crown/ceiling  in a chamber to affect flow of glass above and below partitions.  Arbeit teaches baffles extending wall to wall to affect flow, and therefore, it would be obvious to a person having ordinary skill in the art, the first baffle and second baffle extending inwardly from the third wall to the fourth wall (claim 40).  This provides for the first baffle extending inwardly from at least one side wall of the plurality of sidewalls of the plurality of side walls to which it is coupled and the second baffle extending inwardly from the at least one side wall of the plurality of side walls to which it is coupled, as claimed in claims 1 and 23, the series of staggered baffles extend inwardly from multiple side walls, as claimed in claim 37, and wherein both the first baffle and the second baffle are each coupled to two of the side walls (i.e. wall to wall) of the plurality of side walls, the two side walls being along the lateral transverse axis, as claimed in claim 39.

Applicant further argues hindsight, the obviousness assessment is hindsight, and combination of Pioro in view of Arbeit as hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The Examiner only relied upon the prior art teachings of Pioro, Faulkinbury, Arbeit and knowledge of a person having ordinary skill in the art.  
Applicant further notes the rejection does not set fort specific modifications.  The Examiner clearly stated what Pioro failed to disclose, what the reference teaches, and an obviousness statement.  Applicant again argues placing the baffles of Arbeit into Pioro or substituting the baffles of Arbeit into Pioro.  Applicant then begins to argue modifications including refractory bars and rabbets to the bottom wall of the SCM and electric current requirements with the substitution.  Again, as stated above, and in the rejection, the Arbeit reference teaches baffles extending wall to wall to affect flow, the Examiner did not substitute the baffles.  
Applicant then reiterates Arbeit teaches baffles in a refining chamber.  As stated above, the Examiner interprets Applicant is arguing Arbeit is non-analogous art.  As stated above, in response to In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Arbeit is in the field of Applicant’s endeavor and reasonably pertinent to the particular problem with which applicant was concerned, specifically creating an undulating flow path of molten glass.  
Applicant argues dependent claim 10.  Applicant reiterates Pioro does not disclose first and second baffles coupled to a side wall of a plurality of side walls.  This is a piecemeal analysis.  The Examiner has provided discussion of Pioro and Arbeit to illustrate a baffle attached to at least one side wall to affect flow above and below partitions/baffles.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Again,  Applicant argues Fig. 3.6(C) discloses multiple exhaust ports created along with multiple sub-chambers, created by partitions connected to the crown then Applicant argues Arbeit discloses baffles in a fining chamber, and Pioro teaching away from having at least three melting sub-chambers.  Please see response to Pioro teaching away discussed above, response to Arbeit as nonanalagous art, and response to teachings of Pioro and the knowledge of a person having ordinary skill in the art.  
Therefore, for the reasons above, the Examiner maintains the rejection of 1-3, 7, 9-10, 12-13, 15, 18-21, 23-25, 29, 32-33, and 35-41 over the prior art of Pioro in view of Faulkinbury and Arbeit.  The Examiner also maintains rejections to dependent claims 4-6 and 26-28 over Pioro in view of Faulkinbury, Arbeit, and Blau for the same reasons and claims 1 and 23.  

Applicant further argues there is no suggestion the water cooled partition of Pioro is coupled to a sidewall.  However, it is clear Pioro in view of Arbeit teaches a partition/baffle extending wall to wall and baffles/partitions that are not positioned on the floor or crown and Arbeit teaches baffles extending wall to wall that are not positioned on the floor are coupled to the wall.  Therefore, with the teaching by Pioro of at least one of the baffles is removable, the teaching by Arbeit where baffles are supported by the graphite posts along the side wall to receive a baffle, and the suggestion by Muniz of a mobile barrier, it would be obvious to a person having ordinary skill in the art, to perform testing with a removable barrier, where the barrier can be removed from the supports on at least one of the side walls.  Again, Applicant argues Arbeit baffles as require connection to a generator to provide electrical 
Therefore, the Examiner maintains the rejection of dependent claims 16 and 34.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741